DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. (US 2012/0062039) in view of Byun et al. (US 2014/0015330)

Re Claim 1; Kamata discloses an apparatus (20), comprising: a memory, (Par. 0140 discloses a memory); and 
logic (Fig. 7-8) for a power transmitting unit (PTU), 
the control means 300 includes the logic disclosed in Fig. 7 and 8: 
determine a respective value of a dominant power receiving unit (PRU) selection parameter for each of a plurality of PRUs; ( Par 0139, fig. 7 the receiver transmits identification information [parameter] to the transmitter and identifies the particular receiver. Also par 0154-0156 discusses transmitting power to a plurality of receivers)

Kamata does not disclose that the logic is disclosed in a memory and control a resonator coil current of the PTU based on an operating parameter of the dominant PRU of the PTU to minimize a difference between a direct current voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU, to transmit power to the plurality of PRUs.  
However Byun discloses control a resonator coil current of the PTU based on an operating parameter of the dominant PRU of the PTU to minimize a difference between a direct current voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU, to transmit power to the plurality of PRUs.  (Par. 0011, 24 Claim 19).
Therefore it would have been obvious to one of the ordinary skill in the art at after the effective filing to have controlled the amount of power transferred based on a difference between the voltage at the output, motivated by the desire to guarantee the best charging efficiency in the power receiver. (par. 0024)
The combination does not disclose that the logic is disclosed in a memory
However logic or control schemes were known to be stored in a controller and it would have been obvious to have stored the logic in memory of the controller in order to have a compact wireless transfer device and also efficiently control the power transfer scheme so that power can be transferred efficiently. 

Re Claim 10; Kamata discloses At least one computer-readable storage medium (Par. 0140 discloses a memory) comprising a set of instructions that, in response to being executed at a power transmitting unit (PTU), cause the PTU to: select an algorithm for determining a dominant power receiving unit (PRU) of the PTU; (Par 0139, fig. 7 the receiver transmits identification information [parameter] to the transmitter and identifies the particular receiver. Also par 0154-0156 discusses transmitting power to a plurality of receivers)
apply the selected algorithm to identify one of a plurality of PRUs as the dominant PRU of the PTU; (Par. 0139-0140, Also par .154-0156 discusses transmitting power to a plurality of receivers) and 
Kamata does not disclose that control a resonator coil current of the PTU based on an operating parameter of the dominant PRU of the PTU to minimize a difference between a direct current voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU, to transmit power to the plurality of PRUs.  
However Byun discloses control a resonator coil current of the PTU based on an operating parameter of the dominant PRU of the PTU to minimize a difference between a direct current voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU, to transmit power to the plurality of PRUs.  (Par. 0011, 24 Claim 19).
Therefore it would have been obvious to one of the ordinary skill in the art at after the effective filing to have controlled the amount of power transferred based on a difference between the voltage at the output, motivated by the desire to guarantee the best charging efficiency in the power receiver. (par. 0024)

Claims 2, 9, 11-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Byun  and further in of Lee et al. (US 20160359375)

Re Claim 17; Kamata discloses a power transmitting unit (PTU), comprising: a resonator (211); and 
Logic (Fig. 7 and 8), at least a portion of which is implemented in circuitry (300) coupled to the resonator, (Fig. 6, the logic is stored inside the control means)
the logic to: select a parameter for use as a criterion for dominant power receiving unit (PRU) identification; ( Par 0139, fig. 7 the receiver transmits identification information [parameter] to the transmitter and identifies the particular receiver. Also par 0154-0156 discusses transmitting power to a plurality of receivers)
 determine an identity of a dominant PRU of the PTU based on the selected parameter; and control a resonator coil current of the resonator based on the identity of the dominant PRU to minimize a difference between a direct current voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU transmit power to the plurality of PRUs (Par. 0139-0141, Also par .154-0156 discusses transmitting power to a plurality of receivers).
Kamata discusses receiving communication from the receiver but does not disclose a radio and Kamata does not disclose that the logic is disclosed in a memory and control a resonator coil current of the PTU based on an operating parameter of the dominant PRU of the PTU to minimize a difference between a direct current voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU, to transmit power to the plurality of PRUs.  

Therefore it would have been obvious to one of the ordinary skill in the art at after the effective filing to have controlled the amount of power transferred based on a difference between the voltage at the output, motivated by the desire to guarantee the best charging efficiency in the power receiver. (par. 0024).
The combination fails to disclose a radio for communication between the transmitter and the receiver.
However Lee discloses a radio (160) for communication between the transmitter and the receiver. (Par. 0290 of Lee)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have a dedicated radio for communication in order to simultaneously communicate and transmit power so that an instant changes in the load relative to the transmitter can be determined to protect the load. 

Re Claims 2, 5, 11, 14, 18, and 21; Kamata discloses the power feeding device K can adjust the intensity of a power signal to be transmitted, based on the identification information of the power receiver J. For example, by reading and considering the amount of power that can be stored in the secondary battery 131 of the power receiver J based on the 
Kamata does not disclose the parameter to comprise a power ratio and voltage ratio. 
However Lee discloses the parameter to comprise a power ratio. (Par. 0187-0188)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the identification information to include a power ratio as discussed by Lee in order to provide the right amount of power needed by the load to operate effectively. Also the power is the combination of voltage and current and since Lee discloses power ratio then Lee would inherently disclose voltage ratio.

Re Claims 3, 6, 7, 12, 15, 16, 19, 22, and 23; the combination of Kamata in view of Lee disclose a power ratio and voltage as discussed above. 
The combination however does not disclose the power ratio to comprise a ratio between an average rectifier output power parameter and a maximum rated rectifier output power parameter and the voltage ratio to comprise a ratio between a rectifier output voltage parameter and a minimum operational rectifier output voltage parameter.
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention compared different ratios of power the receiver can handle in order to transmit the appropriate power.

Re Claims 4, 13, 20; the combination of Katama in view of Lee discloses the parameter to comprise a temperature ratio. (Par. 0130 of Lee)


Re Claim 9, the combination of Kamata in view of Lee discloses comprising at least one radio frequency (RF) transceiver. (Par. 0290 of Lee)

Re Claim 25; the combination of Kamata in view of Lee discloses a radio for communication. The combination however does not disclose that at least one radio frequency (RF) antenna coupled to the radio.
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled an antenna to the communicator of Lee in order to transmit and/or receiver data. 

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive.
Applicant argues that combining Kamata with another reference to supply power to multiple devices simultaneously changes the principle of operation of Kamata. 
However the examiner respectfully disagree, As shown in Fig. 9, the Kamata discloses transmitting power to plurality of receivers 10a, 10b and 10c. Specifically, Par 0149-153 discloses In the case that power is fed from one power feeding device to a plurality of power receivers, a frequency of a power signal transmitted so that transmission efficiency of power is optimal can be controlled with respect to each power receiver. FIG. 9 illustrates an example where power is fed to each of a plurality of power receivers Ja10a, Jb10b, and Jc10c. 

[0151] The power receivers Ja10a, Jb10b, and Jc10c are placed at different distances from a power feeding device K20 and have specific resonant frequencies. 

[0152] The power feeding device K20 performs power feeding by determining frequencies fb.+-..DELTA.f.sub..alpha.(d(Ja)), fb.+-.f.sub..alpha.(d(Jb)), and fb.+-..DELTA.f.sub..alpha.(Jc)) of power signals to be transmitted so as to obtain optimum transmission efficiency of power for the power receivers Ja10a, Jb10b, and Jc10c, respectively. 

[0153] Since the power signals are transmitted to the power receivers with optimum frequencies with high power transmission efficiency, power can be supplied to the power receivers without waste. 

The cited paragraph describes that power is transferred to the plurality of receives simultaneously. Therefore the combination of references does not change the principle of operation of Kamata

Nevertheless, there is nowhere in the claim that requires the power from the transmitter to be supplied to the load simultaneously. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL KESSIE/
06/04/2021
Primary Examiner, Art Unit 2836